DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	Claim 5 provides an equation that does not appear to make logical sense. The left side and right side of the equation differ only by a K1 which means K1 must always equal 1. It is unclear what is being claimed. Additionally, “a first difference coefficient K1”  in line 6 has improper antecedent basis as this limitation “a first difference coefficient” has already been introduced in the claim at lines 5-6.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decker US 20200056618 in view of Yao US 20190345947.
Decker discloses:
	1. (Currently Amended) A fan (see Fig 11), comprising: a support 12; a first motor 14A installed on the support, the first motor having a first rotation shaft (shown extending from 14A to 16A); a first blade 16A installed on the first rotation shaft; a second motor 14B installed on the support, the second motor 14B having a second rotation shaft (extending from 14B to 16B) and being coaxial with the first motor (see Fig 11), wherein the second motor is configured to rotate in relative to the first motor (see 0073 including “The impellers 16A, 16B are located between the motors 14A, 14B and rotate in opposite directions”); a second blade 16B installed on the second rotation shaft, a tilt direction of the second blade being opposite to a tilt direction of the first blade (see annotated Fig 11 herein).





    PNG
    media_image1.png
    526
    428
    media_image1.png
    Greyscale
  

Yao discloses a first blade A and a second blade B (see annotated Fig 3 herein); 

    PNG
    media_image2.png
    576
    456
    media_image2.png
    Greyscale


  	A simple substitution of one impeller for another with the predictable result of producing airflow has been held obvious to one of ordinary skill in the art as in MPEP 2141 III. (B). 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize THE IMPELLER OF Yao in the system of Decker as a simple 
 	Decker as modified by Yao would meet the limitations of a first blade installed on the first rotation shaft (see modified Fig 11 of Decker below); a second blade installed on the second rotation shaft (see modified Fig 11 of Decker below), a tilt direction of the second blade being opposite to a tilt direction of the first blade (see modified Fig 11 of Decker below);
a third blade installed on the first rotation shaft (see modified Fig 11 of Decker below); and a fourth blade installed on the second rotation shaft (see modified Fig 11 of Decker below); wherein the fourth blade is provided between the first blade and the second blade, and a length of the fourth blade is less than a length of the second blade (see modified Fig 11 of Decker below, and “As shown in FIG. 1-4, the fan frame 1 of this cooling fan is provided with inner blades 2, a motor assembly is provided in the guard of inner blades; in addition, the outer diameter of the top of the guard of inner blades is provided with outer blades 3 smaller than the diameter of inner blades” in 0018).  


    PNG
    media_image3.png
    421
    569
    media_image3.png
    Greyscale


 	Regarding claims 5-10, in modified Fig 11 above, Decker as modified by Yao would teach the limitations of two impellers which are the same except for the tilt direction of the blades (i.e. two identical impellers facing in opposite directions). This is the same configuration that applicant shows in e.g. Fig 2 of applicant’s specification. Therefore, it is believed that Decker as modified by Yao discloses the laminations of claims 5-10 wherein the impellers in the modified Fig 11 of Decker above being the same except for opposite tilt angles (i.e. two identical impellers facing in opposite directions) results in K1 equal to 1 which meets the laminations of claims 5-6, and K2 equal to 1 which meets the limitations of claim 7, and the ratio l1 to l2 equal to 1 which meets the limitations of claim 8 (and part of the limitations of claim 10).
1 of this cooling fan is provided with inner blades 2, a motor assembly is provided in the guard of inner blades; in addition, the outer diameter of the top of the guard of inner blades is provided with outer blades 3 smaller than the diameter of inner blades” in 0018).


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decker US 20200056618 in view of Yao US 20190345947 as evidenced by Yoshida US 20100054931.
 	Regarding claims 9-10, Decker as modified by Yao discloses the ratio l1 to l2 is = 1 (claim 10) as the impellers of Yao in modified Fig 11 of Decker above are the same except for the opposite tilt angle (i.e. two identical impellers facing opposite directions). Decker as modified by Yao does not disclose the limitations of claims 9-10. However, relationship of the diameter of the impeller and the distance between serial impellers is a result effective variable that determines noise characteristics of a fan. Since the diameter of an impeller is directly related to the length of the impeller blades, the relationship of the length of the impeller blades and the distance between impeller blades is also is also a result effective variable that determines noise characteristics of a fan. Yoshida provides evidence of this result effective variable in col 1 lines 33-36: “JP-A 03-156193 discloses a counter-rotating ventilator in which a distance between a 
 	Thus, before the effective filing date of the claimed invention it would have been obvious to space the impeller of Decker as modified by Yao above such that the ratio of l1 to L is between 1.5 to 3 as in claim 9 or 2 to 2.5 as in claim 10, since the claimed values are merely an optimum or workable range and such spacing would allow one of ordinary skill in the art to adjust the noise produced by the fan to a desired range as evidenced by Yoshida. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges]. It is noted that applicant has not provided evidence of criticality by showing unexpected results corresponding to the claimed range as in MPEP 2144.05 III. A.

Response to Arguments
 	It is noted that applicant did not respond to the 112(b) rejections of claim 5. This rejection is maintained. Applicant is directed to MPEP 714.02(b): "The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action". Since applicant did not point out any errors in these rejections as required by MPEP 714.02(b), it is understood by the examiner that applicant admits to the propriety of these rejections.

Applicant’s arguments with respect to the prior art rejections of the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/             Examiner, Art Unit 3746                                                                                                                                                                                           
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746